DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after February 14th, 2022 has been entered. Claims 1-19 remain pending. Claims 1, 2, 7-9, 13, and 18 have been amended. Applicant’s amendment to the drawings have remedied the objections set forth in the Non-Final Action mailed August 18th, 2021. Applicant’s amendment to the claims have remedied the objections set forth in the Non-Final Action. Applicant’s amendment to the claims has remedied the 112(b) indefiniteness rejections set forth in the Non-Final Office Action. Applicant’s filing of the terminal disclaimer has rendered the double patenting rejection moot.
Response to Arguments
Regarding applicant’s argument, filed 2/14/2022, that Loudin does not teach a hand holdable case including a forward end terminating in the therapeutic electrode because the case is comprised of a stimulator body and a stimulator probe, Examiner respectfully disagrees. In figures 11A and 11B Loudin clearly depicts a user holding the case of the microcurrent treatment device. Examiner considers the hand holdable case in its entirety to be the combination of the stimulator body 102 and stimulator probe 104 because these two components together create the outer casing of the handheld stimulator 100. When viewing these components as the entirety of the casing it is also clear that the forward end of the casing (stimulator probe 104) terminates in the therapeutic electrodes (110 or 112). 
Regarding applicant’s argument, filed 2/14/2022 that Loudin does not teach a return electrode comprising a portion of or disposed on a surface of the hand holdable case, the return electrode being in electrical continuity with a current return node of the circuit, Examiner respectfully disagrees. Since Examiner has interpreted the hand holdable case to be the entirety of the stimulator body and stimulator probe, as described above, the terminating electrode that acts as the return electrode is disposed on the surface of the hand holdable case and is in contact with the skin of the user. Furthermore, although Loudin does not explicitly state that the return electrode is in contact with the hand of the user. It is clear that the structure is capable of being in contact with the hand of a user (e.g. a person’s finger).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding applicant’s argument filed 2/14/2022 that Loudin does not explicitly disclose a dielectric spacer physically disposed directly between the therapeutic electrode and the return electrode, is moot in view of McLawhorn.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the indentation” in line 4. There is insufficient antecedent basis for this limitation in the claims. 
Claim 8 inherits this same deficiency. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “wherein the region of relatively low electrical impedance through the user’s skin corresponds to a location superjacent to one of a plurality of nerve nodes subjacent to the user’s skin surface.” It is unclear how this limitation is further limiting the microsinus treatment device. It appears as if the claim is further limiting an intended use of the microsinus treatment device by describing the location for use of the microsinus treatment device. Thus, the claim limitation does not further limit the structure of the device. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Loudin et al. (US 2017/0239459) herein after Loudin in view of McLawhorn (US 2015/0094717 A1).
Regarding claim 1, Loudin teaches a microcurrent sinus treatment device (fig. 1 stimulator 100 and Para [0024] “Generally, the devices and systems may be configured to stimulate nasal or sinus tissue”), comprising; a circuit configured to deliver a sequence of voltage pulses carrying a therapeutic current (Para [0044] “The control subsystem 136 may include any circuitry or other components configured to operate the stimulators as described here. In some variations the control subsystem may comprise a processor 232, memory 234, and/or a stimulation subsystem 236” and Para [0119] “Each pulse may be current-controlled or voltage-controlled, and consecutive pulses need not be both current-controlled or both voltage-controlled. In some variations where the pulse waveform is charged-balanced, the waveform may comprise a passive charge-balancing phase after delivery of a pair of monophasic pulses, which may allow the waveform to compensate for charge differences between the pulses”); a therapeutic electrode operatively coupled to the circuit (fig. 2 first electrode 110 and second electrode are operatively connected to the stimulation subsystem 236 of control systems 136), the therapeutic electrode being configured to apply the sequence of voltage pulses to a user's skin surface adjacent to a region of relatively low electrical impedance through the user's skin (Para [0007] “The electrical stimulus may be a biphasic pulse waveform” and Para [0065] “The material(s) may help to minimize the impact of subject tissue impedance by providing a wet interface between the electrode and tissue, which may act to normalize the impedance experienced by the electrodes. This may in turn normalize the output and sensation experienced by the user”), the therapeutic electrode being in electrical continuity with a therapeutic current output node of the circuit (fig. 2 first electrode 110 and second electrode are operatively connected to the stimulation subsystem 236 of control and a hand holdable case configured to substantially contain active portions of the circuit (fig. 11A shows the device in a hand  and Para [0025] “The stimulator body 102 may comprise a front housing 138, back housing 140, and proximal housing 142, which may fit together to define a body cavity 154. The body cavity 154 may contain a control subsystem 136 and a power source 152, which together may generate and control the stimulus”), the hand holdable case including: a forward end terminating in the therapeutic electrode (fig. 1D: at the top of the figure the electrodes protrude from the body of the holdable case); a return electrode comprising a portion of or disposed on a surface of the hand holdable case for contact with a hand of the user, the return electrode being in electrical continuity with a current return node of the circuit (Para [0113] “It should be appreciated that in some of these variations in which the stimulus is electrical, a pad electrode or other return electrode may be temporarily affixed to or otherwise be placed in contact with an external portion of the nose to act as a return electrode… In variations in which the stimulus is electrical, some or all of the prongs in the first nostril may be used to deliver unilateral electrical stimulation to the first nostril (e.g., the prongs in the second nostril may remain inactive)”: Examiner has interpreted “for contact with a hand of the user” to be a functional limitation. The provided structure of the handheld case and the return electrode of Loudin is structurally capable of being contacted by the hand of the user); a dielectric spacer disposed between the therapeutic electrode and the return electrode (Para [0069] “the external surfaces of any of the stimulator probes described herein may be insulated, with the exception of the electrodes. This may help to prevent inadvertent stimulation of other tissue (e.g., by direct tissue contact with a lead instead of with an electrode). Accordingly, in some variations, the prongs may be formed from or otherwise a rearward portion of the hand holdable case terminating at an end from the therapeutic electrode tip (fig. 1A and fig. 11A); wherein the dielectric spacer and the return electrode form a tapered surface narrowing toward the therapeutic electrode from a point of maximum girth disposed between the forward end and the rearward end of the hand holdable case (fig. 1A: stimulator 100 tapers from a point of maximum girth a body portion of the device to the insulated portions of the prongs and the exposed electrodes), but does not explicitly disclose the dielectric spacer physically disposed directly between the therapeutic electrode and the return electrode and a rearward portion of the hand holdable case terminating at an end having a distance less than four inches from the therapeutic electrode tip.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Loudin to have and a rearward portion of the hand holdable case terminating at an end having a distance less than four inches from the therapeutic electrode tip because fig. 11A shows the device in a hand of a user and in the instant application the device “comfortably fits in an adult human hand, typically less than about four inches from the therapeutic electrode. Thus, if the device fits in an adult human hand (as shown in fig. 11A of the prior art), then the exact sizing of the device is merely a matter of design choice. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed 
Furthermore, McLawhorn discloses, in a handheld electrical treatment device, a dielectric spacer physically disposed directly between the therapeutic electrode and the return electrode (Para [0032] and fig. 1: electrode portion 110 is insulated by insulated portion 114, which completely surrounds and is directly between the return electrode 112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the microcurrent sinus treatment device of Loudin to further include that the dielectric spacer is physically disposed directly between the therapeutic electrode and the return electrode because doing so would isolate the return electrode from the treatment electrode thereby allowing current to be properly removed from the patient without interference.  
Regarding claim 2, Loudin further teaches the region of relatively low electrical impedance through the user's skin corresponds to a location superjacent to one of a plurality of nerve nodes subjacent to the user's skin surface (Para [0007] “In some variations, delivering the electrical stimulus to nasal tissue may activate the ophthalmic branch of the trigeminal nerve. In some variations, delivering the electrical stimulus may activate the anterior ethmoidal nerve. In some variations, delivering the electrical stimulus may activate the internal branches of the infraorbital nerve. In some variations, delivering the electrical stimulus may activate the 
Regarding claim 6, Loudin further discloses wherein the rearward end of the hand holdable case is less than three inches from the therapeutic electrode tip (obvious matter of design choice; see same rationale for claim 1). 

    PNG
    media_image1.png
    326
    594
    media_image1.png
    Greyscale
Regarding claims 7 and 8, Loudin further teaches the hand holdable case forms a surface having a concave area wider than a human thumb on a back side of the hand holdable case such that a front portion of the indentation extends toward the therapeutic electrode and away from the point of maximum girth of the hand holdable case; wherein the concave area is disposed with at least a majority of its area between the therapeutic electrode and the point of maximum girth (See annotated figure below).  
Regarding claim 9, Loudin further teaches wherein the dielectric spacer defines an insulated surface configured in a frustum of an approximately pyramidal or conical shape tapering toward the therapeutic electrode to make clearance for the user's cheek and/or nose (fig. 11A/B and see annotated fig. 5C below). 


    PNG
    media_image2.png
    539
    592
    media_image2.png
    Greyscale
Regarding claim 10, Loudin further teaches wherein the hand holdable case defines a tapered surface on a top, between the point of maximum girth and the forward end, configured to provide a finger hold (fig. 1A and fig. 11A/B).
Regarding claim 11, Loudin further teaches wherein the tapered surface forms a facet relative to other portions of the top (fig. 1E flat top portion of the figure).
Regarding claim 12, Loudin further teaches wherein the hand holdable case defines a convex curved surface, on the top between the point of maximum girth and the rearward end, configured to fit into a hollow of the user's palm
Regarding claim 13, Loudin further teaches wherein the hand holdable case defines a side tapered to accommodate finger placement (fig. 1E bottom portion of casing and fig. 11A/B).
Regarding claim 14, Loudin further teaches wherein the hand holdable case further comprises a light pipe disposed between the forward end and the return electrode, the light pipe being configured to output an illumination indicator from a light emitting diode (LED) disposed on the circuit to indicate an operating condition to the user (Para [0042] “The light-based status indicators 118 may comprise one or more light sources (e.g., LEDs) located on the printed circuit board 128, which may be connected to or located near light-transmitting elements 158 on the front housing 138. The light-transmitting elements 158 may transmit light from a light source on the printed circuit board 128 to the exterior of the housing, where it may be perceived by a user. In some variations, the light-transmitting elements 158 may comprise fiber optics (e.g., light pipes). In other variations, the light-transmitting elements 158 may comprise translucent or transparent epoxy) in the front housing 138”).
Regarding claim 15, Loudin further teaches a button (Para [0038] “the one or more operating mechanisms may comprise one or more buttons. The stimulator body 102, for example, may comprise two buttons 114 and 116. In the variation shown, the two buttons 114 and 116 may be located on a single a flexible membrane 212”) configured to cause the circuit to enter a low current, nerve node finding mode, the circuit being further configured to enter a high current therapeutic voltage pulse mode when a nerve node is found (Para [0041] “When the stimulator 100 is on, pressing the top button 114 may increase the intensity of the stimulus (for example, when the stimulus is electrical, pressing the top button 114 may increase and to automatically shut off when a dose of therapeutic voltage pulses have been delivered (Para [0041] “However, it should be appreciated that additionally or alternatively, the stimulator 100 may power off without user input (e.g., after a period of idle time”).
Regarding claim 19, Loudin further teaches wherein the exposed portion of the therapeutic electrode is formed from stainless steel (Para [0065] “The electrode(s) described here may be made from one or more conductive materials. In some variations, the electrodes may comprise metals (e.g., stainless steel, titanium, tantalum, platinum or platinum-iridium, other alloys thereof, or the like), conductive ceramics (e.g., titanium nitride), liquids, gels, or the like”).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Loudin in view of McLawhorn, as applied to claim 1, and further in view of Springer (US Patent 6,181,974).
Regarding claim 3, Loudin in view of McLawhorn discloses the microsinus treatment device of claim 1, but does not explicitly disclose wherein the therapeutic electrode is configured to clamp the return electrode against the rearward portion of the hand holdable case to hold the dielectric spacer and the return electrode together with the rearward portion 
However, in a facial electrode apparatus, Springer discloses a facial contact electrode apparatus that includes a screw in electrode to the device carrier. The electrode is secured to a circuit board inner lining of the electrode carrier (fig. 1: electrode apparatus 10 is secured to inner liner 50 and circuit board 20. Thus, the electrode is capable of clamping a material against a rearward portion of the apparatus). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Loudin in view of McLawhorn to include the screw in pin electrode apparatus of Springer to hold internal components of the device together, such as the circuit board for the purpose of building a compact treatment device. 
 Regarding claim 4, Loudin in view of McLawhorn and Springer further disclose  wherein the therapeutic electrode includes a threaded portion configured to screw into a hole formed inside the rearward portion of the hand holdable case (Springer: fig. 2 and fig. 3 threated portion 110 receives threated screw electrode 90).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Loudin in view of  McLawhorn, as applied to claim 1, and further in view of Franke et al. (US 2016/0121118 A1) herein after Franke.
Regarding claim 5, Loudin in view of McLawhorn discloses the mircocurrent sinus device of claim 1, but does not explicitly disclose wherein the placement of the therapeutic electrode, the dielectric spacer, and the return electrode are configured to cause the user's body to complete a circuit between the therapeutic electrode and the return electrode.
However, Franke discloses in a similar sinus treatment device wherein the placement of the therapeutic electrode, the dielectric spacer, and the return electrode are configured to cause the user's body to complete a circuit between the therapeutic electrode and the return electrode (Figs. 27A-27C, 28A, 28B, 29A-29C and Para [0096] – Para [0101]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Loudin in view of McLawhorn to further specify that the therapeutic electrode, dielectric spacer and the return electrode cause the user’s body to complete the circuit between the therapeutic electrode and the return electrode as disclosed by Franke as a way to reduce the impedance to a point where the current can be driven through the return electrode without exceeding a maximum voltage (See Para [0098]). 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Loudin in view of McLawhorn as applied to claim 1, and further in view of Rea (US 2012/0150063 A1).
Regarding Claims 16-18, Loudin in view of McLawhorn discloses the microcurrent stimulation device of claim 1, but does not explicitly disclose wherein an exposed portion of the therapeutic electrode has a radius of curvature of greater than or equal to 0.031 inch and less than or equal to 0.25 inch; a radius of curvature greater than 0.047 inch and less than 0.094 inch; a radius of curvature of about 0.08 inch.
However, in a similar hand held electrode device, Rea discloses wherein an exposed portion of the therapeutic electrode has a radius of curvature of greater than or equal to 0.031 inch and less than or equal to 0.25 inch; a radius of curvature greater than 0.047 inch and less than 0.094 inch; a radius of curvature of about 0.08 inch (Para [0069] “Electrode 138 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Loudin in view of McLawhorn to further specify that an exposed portion of the therapeutic electrode has a radius of curvature of greater than or equal to 0.031 inch and less than or equal to 0.25 inch; a radius of curvature greater than 0.047 inch and less than 0.094 inch; a radius of curvature of about 0.08 inch as disclosed by Rea because such a modification would have been a simple substitution of an element known in the art (an electrode from a hand help device of Loudin) for another element known in the art (the specifically sized electrodes of the hand held device of Rea) for the purpose of contacting tissue and applying therapeutic pulses and providing treatment for a patient. 
Terminal Disclaimer
The terminal disclaimer filed on 11/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/664061 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Valencia (US 2011/0054564 A1) relates to a handheld pain management system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/A.M.E./Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792